Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,993,552 B2 in view of US Patent 1,114,455 (Fisher). The claims of US Patent 10,993,552 discloses all the limitations including the end brackets above the track members however it doesn’t disclose that they are directly above. Fisher shows a first pair of opposing end brackets (L-shaped brackets of the shelf frame attached to wheels 15, Fig.1, Fig.4) disposed directly above the first and third track members (bottom portion of the respective rail 11, Fig.4) and the second pair of opposing end brackets (same as the first shelf frame) disposed directly above the second and fourth track members (bottom portion of the rail 11). It would have been obvious to put the opposing end brackets, directly above the respectively track members, in order to efficiently support the load on the shelves. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the claims of the referenced patent in view of Fisher.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,465,897 (Schumann) in view of US Patent 1,114,455 (Fisher) in further view of US Patent 7,484,631 B2 (Bothun). 
With respect to claim 1, Schumman shows a shelving system comprising: a frame (rack 5) including first and second side frames (at each side) extending along a side frame depth at least substantially 5parallel to a direction of travel, the first side frame disposed opposite the second side frame across a storage cavity; first and second track members (3, 3, Fig.1, Fig.2) supported by the first side frame, the second track member being disposed 10vertically above the first track member; a first shelf (1, Fig.1) supported by and movable along the 15first track member, the first shelf comprising a first shelf frame supporting a first shelf bottom (Fig.1), a second shelf (another shelf 1, Fig.1) supported by and movable along 20the second track member, the second shelf comprising a second shelf frame supporting a second shelf bottom (Fig.1), wherein the second shelf frame and second shelf bottom define a second open-top drawer cavity (Fig.1); and 25a first plurality of followers (2, Fig.1) secured to the first shelf and cooperating with the first track member; wherein each of the followers includes a wheel, each wheel being 30rotatably secured to its respective shelf (1) by an axle.
	With respect to claim 1, Schumann only shows one side of the rack and thus doesn’t explicitly teach third and fourth track members on the second side frame, and that the shelves have second plurality of followers on the third track member; and a first pair and second pair of end brackets. Fisher shows a first and second track members (bottom portion of L-shaped rail 11 where wheel 15 rests on, Fig.4), and third and fourth track members (bottom portion of the L-shaped rail 11, on the other side of the rack) supported by the second side frame (frame formed by posts 10 and 10), the first and second shelves (14) having shelf frame and shelf bottom defining an open-top parallelepiped drawer cavity (Fig.1); a second follower (15) secured to the first shelf (14) and cooperating with the third track member (bottom portion of 11, Fig.1, Fig.4); the first shelf frame comprising a first pair of opposing end brackets (L-shaped brackets of the shelf frame attached to wheels 15, Fig.1, Fig.4) disposed directly above the first and third track members (bottom portion of the respective rail 11, Fig.4) and the second shelf frame comprising  a second pair of opposing end brackets (same as the first shelf frame) disposed directly above the second and fourth track members. It would have been obvious to one having ordinary skill in the art to provide the second side of the rack of Schumann with third and fourth track members on a second side frame, and first shelf with second follower on the third track member, such as shown by Fisher, in order to provide a uniform and unison support and movement of the shelves on the rack on opposite sides of the shelves. It would have been obvious to one having ordinary skill in the art to make the cavity a parallelepiped cavity, such as shown by Fisher, in order to provide a bordered cavity to hold items and prevent items supported in the shelves from falling off from the sides.  
	The combination doesn’t show the axle is positioned within the drawer cavity and Fisher only shows one follower attached to the second side of shelf. Bothun shows a shelf (116, Fig.5) with a drawer cavity (cavity formed by surface 124 and walls 126,128,130a,130b), the plurality of followers (172, Fig.6, Fig.7) coupled to the shelf frame, two on each side (Fig.7), the followers having an axle positioned within the drawer cavity (fig.6, Fig.7). It would have been obvious to one having ordinary skill in the art to modify the shelves of Schumman in view of Fisher, such that there is another wheel/follower secured to the second side of the first shelf, and modify the followers on the shelves such that their axle is positioned within the drawer cavity, such as shown by Bothun, in order to provide an efficient support of the bottom of the shelves on the tracks. Furthermore, providing a second plurality of followers to the first shelf, and third and fourth track members on the second side frame of Schumann, involves a mere duplication of essential working parts which involves only routine skill in the art.
	With respect to claims 2, 3, and 4, the combination shows (Fisher) shows wherein each of the first pair of end brackets is substantially identical to the other, and wherein the 10second pair of end brackets is substantially identical to the first pair of end brackets (Fig.1).  
With respect to claim 5, the combination shows (Bothun) wherein each follower comprises a pillow block (150, Fig.5) supporting the axle (178, Fig.6).  
With respect to claim 7, the combination shows (Schumann) further comprising: 30a fifth track member (track 3 between the top and middle shelf) supported by the first side frame between the first and second track members; and Atty. Docket No.: 377-10416-CON - 27 - a sixth track member supported by the second side frame between the third and fourth track members (track on the opposite side), wherein vertical space between the first shelf and the second shelf is free from any additional shelf (a shelf can be taken out from the track between the first and second shelf to create more vertical space to add load that needs the vertical clearance). Alternatively as shown in figure 1 when a middle shelf between a top and bottom shelf is pulled out, it creates a vertical space between the first and second shelf.   
With respect to claim 9, the combination shows (Schumman) wherein when the second shelf is in the second rearward 10travel limit position  (shelf that is pulled out rearwardly, Fig.1) and the first shelf is in the first forward travel limit position (shelf that is pulled out forwardly, Fig.1), the storage cavity vertically above the first shelf is completely devoid of any portion of the second shelf (Fig.1).  
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,465,897 (Schumann) and  US Patent 1,114,455 (Fisher) in view of US Patent 7,484,631 B2 (Bothun) in further view of US Patent 5,143,344 (Johnson).
With respect to claim 6, the combination shows (Schumann) the first
15shelf being movable in opposite forward and rearward directions along the direction of travel between a first forward travel limit position and a first rearward travel limit position (Fig.1); and 20the second shelf being movable in the opposite forward and rearward directions along the direction of travel between a second forward travel limit position and a second rearward travel limit position (Fig.1) but doesn’t show wherein when the second shelf is in the second 25rearward travel limit position and the first shelf is in the first forward travel limit position, a majority of the first shelf is within the side frame depth.  Johnson shows wherein when the second shelf is in the second 25rearward travel limit position (B, Fig.4) and the first shelf is in the first forward travel limit position (A), a majority of the first shelf is within the side frame depth. It would have been obvious to one having ordinary skill in the art to limit the forward travel limit of the first shelf so that the majority of the first shelf is within the first side frame depth, such as taught by Johnson, in order to prevent the shelf from tilting forward and falling off the rack in the forward position.
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,465,897 (Schumann) and  US Patent 1,114,455 (Fisher) in view of US Patent 7,484,631 B2 (Bothun) in further view of US Patent 3,038,613 (Sylvester).
With respect to claim 8, the combination doesn’t show the track members have a rib extending along the direction of travel. Sylvester shows 5each of the track members (18, Fig.4) includes a rib (30, Fig.4) extending along the direction of travel. It would have been obvious to one having ordinary skill in the art to include a rib on the track members of modified Schumann, such as shown by Sylvester, in order to guide the wheels on the tracks and further reinforce  and strengthen the track members. 
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,465,897 (Schumann) and  US Patent 1,114,455 (Fisher) in view of US Patent 7,484,631 B2 (Bothun) in further view of US Patent 6,135,299 (Burgess).
With respect to claim 10, the combination does not show plurality of casters freely depending from the second shelf. Burgess shows a plurality of casters (top 28 in dashed lines, Fig.3) freely depending downwardly from the second shelf, wherein no amount of weight of the second shelf is supported by the casters while the second shelf is supported by the second and fourth track members (Fig.2). It would have been obvious to one having ordinary skill in the art to include plurality of casters freely depending downwardly from the second shelf of modified Schumman, such as shown by Burgess, in order to be able to easily move the shelf on the floor to use it at a mobile platform for loads.

Response to Arguments
The applicant argued that the pairs of opposing end brackets are adjacent, not directly above the track members. The examiner is now using just the bottom portion of the L-shaped rail 11 in Fisher to be the track member. As shown in figure 4 of Fisher, the L-shaped end bracket of shelf 14, is disposed directly above the bottom/horizontal portion of what forms the L-shaped rail 11  (the bottom horizontal portion of 11 is equivalent to applicant’s “track member”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637